DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pietquin WO (2008/19399) in view of Qian et al (6,226,388) hereinafter, Qian.

In regards to claim 50, Pietquin teaches a non-transitory computer readable medium having instructions encoded thereon that, when executed by a processing device, cause the processing device  to(abstract)
		 partition a first video frame in a video stream into at least a first region;  (pg 9, 1-10)
		analyze one or more pixels within the first region: (pg 9, 1-10)
               based on an analysis of one or more pixels within the first region, classifying first region reflects 
	a probability of a presence of a tracked object within the first region;  (fig. 2c at least (21 and 22)) (pg. 14, lines (5-15) fig. 3a A1-A2), (pg 14, lines 15-23 and col. 15, lines 5-15) fig. 6 600-605 (see claim 31)
	Pietquin fails to teach compare the classification of the first region with a classification of another  region of another video frame in the video stream;  and based on the comparison  of the classification of the first region and the classification of another  region of another video frame in the video stream, determine, by the processing device, a motion of the tracked object. 
	However, Qain teaches compare the classification of the first region with a classification of another  region of another video frame in the video stream;  and based on the comparison  of the classification of the first region and the classification of another  region of another video frame in the video stream, determine, by the processing device, a motion of the tracked object.   (col. 1-2, lines 63-10, fig. 1 (10-20)) Qain
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Pietquin to further include compare the classification of the first region with a classification of another region of another video frame in the video stream;  and based on the comparison of the classification of the first region and the classification of another region of  another video frame in the video stream, determine a motion of the tracked  object as taught by Qain in order to provide reliable tracking of a plurality of points that is not changed by deformation. (col. 1, lines 50-60)
	Therefore, Pietquin in views of Qian teaches compare the classification of the first region that reflects a probability of a presence of a tracked object within the first region of the first video frame (fig. 4 ph1 histogram) Pietquin with a classification of another region of another video frame in the video stream; and based on the comparison of the classification of the first region and the classification of another region of  another video frame in the video stream, determine a motion of the tracked object(fig. 2 206 (fig. 4 (template image from previous image is compared with current image to the predicted point of tracking pint [0073-0076]).(fig. 5 pattern matching 502 and memory 505) and (pg 15, lines 16-30) (pg. 16, lines 1-15 col 18, lines 25-30 for example histogram).fig. 6 600-605) pg 10, lines 19-30:) Pietquin.


Claims 31-32, 34-42, and 44-49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pietquin WO (2008/19399) in view of Toklu et al (6,724,915), hereinafter, Toklu. 

In regards to claim 31, Pietquin teaches a system comprising: a processor configured to: (pg 13, lines 25-30)

    PNG
    media_image1.png
    563
    682
    media_image1.png
    Greyscale

	partition a first video  frame in a video stream into at least a first region (fig. 2c at least (21 and 22)) (pg. 14, lines (5-15) fig. 3a A1-A2), (pg 14, lines 15-23 and col. 15, lines 5-15);  
	analyze one or more pixels within the first region: (pg 9, 1-10)

    PNG
    media_image2.png
    704
    566
    media_image2.png
    Greyscale

	based on an analysis of one or more pixels within the first region, (pg. 15, lines 5-15 (pg. 14, lines (5-15) fig. 3a A1-A2) 

    PNG
    media_image3.png
    905
    654
    media_image3.png
    Greyscale

	classifying the first region reflects a probability of a  presence of a tracked object within the first region; (pg 15, lines 16-30) (pg. 16, lines 1-15 col 18, lines 25-30 for example histogram).fig. 6 600-605) pg 10, lines 19-30:)

    PNG
    media_image4.png
    384
    628
    media_image4.png
    Greyscale

	Pietquin fails compare the classification of the first region with a classification of another region of another video frame in the video stream; and based on the comparison of the classification of the first region and the classification of another region of another video frame in the video stream, wherein the classification of the another region is computed based on a probability of a presence of the tracked object within the another region determine a motion of the tracked object. 
	However, Toklu teaches compare the classification of the first region with a classification of another region of another video frame in the video stream; and based on the comparison of the classification of the first region and the classification of another region of another video frame in the video stream, wherein the classification of the another region is computed based on a probability of a presence of the tracked object within the another region determine a motion of the tracked object.(abstract)(fig. 1 step 100-step 180) (fig. 2 and 3 (510 and 590 histogram) (col. 5-6, lines 44-3) Toklu

(4) FIG. 1 shows 10 steps of a method in accordance with the present invention. Briefly, the steps, which will be explained in further detail below, are as follows. Step 100 defines acquiring object boundaries in the first and last frames of the subject image sequence and computing a model color histogram. Step 110 defines an initialization step. Step 120 defines choosing the current frame and two reference frames. Proceeding from Step 120 to a decision box on the question of whether the current frame equal to the last or the first frame: if YES, the flow proceeds to Step 190 which defines piecewise linearly interpolating the closest shape and location estimates for finding the shape and the location of the object in the unprocessed frames in between the first and last frames. If NO, the flow proceeds to Step 130 which defines predicting the location and marker of the object and the confidence level of tracking in the current frame from those of the two reference frames. Step 140 defines selecting a reference template for matching from the reference frames. (Step 150) defines the step of obtaining a second prediction on the location and marker of the object and setting the search window size in the current frame. Step 160 defines identifying the location, marker and shape of the object in the current frame based on template matching. Step 170 defines the step of updating the confidence level of the tracking in the current frame Step 180) defines the step of updating the template of the object in the current frame. The flow then loops back to Step 120 until Step 190 is reached, to complete with piecewise linear interpolation (col. 5-6, lines 44-3)
.

	It would have been obvious to one of ordinary skill in the art to modify the teachings of Pietquin to further include compare the classification of the first region with a classification of another region of another video frame in the video stream; and based on the comparison of the classification of the first region and the classification of another region of another video frame in the video stream, wherein the classification of the another region is computed based on a probability of a presence of the tracked object within the another region determine a motion of the tracked object as taught by Toklu in order track objects and check the validity of a template based tracking results (col. 4, lines 18-45). 
	Therefore, Pietquin in views of Toklu teaches compare the classification of the first region that reflects a probability of a presence of a tracked object within the first region of the first video frame (fig. 4 ph1 histogram) Pietquin with a classification of another region of another video frame in the video stream; and based on the comparison of the classification of the first region and the classification of another region of  another video frame in the video stream, determine a motion of the tracked  object (fig. 2 206 (fig. 4 (template image from previous image is compared with current image to the predicted point of tracking pint and (pg 15, lines 16-30) (pg. 16, lines 1-15 col 18, lines 25-30 for example histogram).fig. 6 600-605) pg 10, lines 19-30:) Pietquin. (fig. 1 step 100-step 180) (fig. 2 and 3 (510 and 590 histogram) (col. 5-6, lines 44-3) Toklu


In regards to claim 41, Pietquin teaches a method comprising: partitioning a first video frame in a video stream  into at least a first region;  
		analyze one or more pixels within the first region: (pg 9, 1-10)
		 based on an  analysis of one or more pixels within the first region, classifying the first region reflects a probability of a presence of a tracked object within the first region; (fig. 2c at least (21 and 22)) (pg. 14, lines (5-15) fig. 3a A1-A2), (pg 14, lines 15-23 and col. 15, lines 5-15);  (pg. 15, lines 5-15 (pg. 14, lines (5-15) fig. 3a A1-A2) (pg 15, lines 16-30) (pg. 16, lines 1-15 col 18, lines 25-30 for example histogram).
	Pietquin fails to teach comparing the classification of the first region with a classification of another region of another video frame in the video stream;  and based on the comparison of the classification of the  first region and the classification of another region of another video frame in  the video stream , wherein the classification of the another region is computed based on a probability of a presence of the tracked object within the another region, determining, by a processor, a motion of the tracked object. 
	However, Toklu teaches comparing the classification of the first region with a classification of another region of another video frame in the video stream;  and based on the comparison of the classification of the  first region and the classification of another region of another video frame in  the video stream, , wherein the classification of the another region is computed based on a probability of a presence of the tracked object within the another region determining, by a processor, a motion of the tracked object. (fig. 1 step 100-step 180) (fig. 2 and 3 (510 and 590 histogram) (col. 5-6, lines 44-3) Toklu
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Pietquin to further include compare the classification of the first region with a classification of another region of another video frame in the video stream; and based on the comparison of the classification of the first region and the classification of another region of another video frame in the video stream, wherein the classification of the another region is computed based on a probability of a presence of the tracked object within the another region determine a motion of the tracked object as taught by Toklu in order track objects and check the validity of a template based tracking results (col. 4, lines 18-45).
	Therefore, Pietquin in views of Toklu teaches comparing the classification of the first region that reflects a probability of a presence of a tracked object within the first region of the first video frame (fig. 4 ph1 histogram) Pietquin with a classification of another region of another video frame in the video stream; and based on the comparison of the classification of the first region and the classification of another region of another video frame in the video stream, wherein the classification of the another region is computed based on a probability of a presence of the tracked object within the another region determine a motion of the tracked object(fig. 2 206 (fig. 4 (template image from previous image is compared with current image to the predicted point of tracking pint (fig. 1 step 100-step 180) (fig. 2 and 3 (510 and 590 histogram) (col. 5-6, lines 44-3) Toklu (pg 15, lines 16-30) (pg. 16, lines 1-15 col 18, lines 25-30 for example histogram).fig. 6 600-605) pg 10, lines 19-30:) Pietquin.



In regards to claims 32 and 42, Pietquin in view of Toklu teaches the system of claim 31, wherein to partition the first video frame the processor is further configured to partition the first video frame based on an axis of expected motion of the tracked object.(pg. 15 lines 1-15, 17-22 fig. 2 axis around 21 and 22) Pietquin 
In regards to claims 34 and 44, Pietquin in view of Toklu teaches the system of claim 31, wherein to classify the first region the processor is further configured to classify the first region based on an analysis of one or more regions of one or more other video frames that precede the first video frame in the video stream. (pg. 15, lines 5-15 (pg. 14, lines (5-15) fig. 3a A1-A2) Pietquin and (abstract)(fig. 1 step 100-step 180) (fig. 2 and 3 (510 and 590 histogram) (col. 5-6, lines 44-3) Toklu
In regards to claims 35 and 45, Pietquin in view of Toklu teaches the system of claim 31, wherein to classify the first region the processor is further configured to classify the first region based on a distance between a histogram of the tracked object and a histogram of the first region (pg. 17, lines –12) fig. 3b 4 PH1-Ph4) Pietquin and (see col. 4, lines 47-57) (fig. 3 and fig. 6) and comparing frames (col. ,7 lines 43-58) Toklu
In regards to claims 36 and 46, Pietquin in view of Toklu teaches the system of claim 31, wherein to determine a motion of the tracked object the processor is further configured to detect a motion pattern of the tracked object based on the classification of the first region and one or more classifications of one or more other regions of one or more other video frames in the video stream. (pg. 15, lines 5-15 (pg. 14, lines (5-15) fig. 3a A1-A2) Pietquin and (abstract col. 6-7, lines 5-67) Toklu
In regards to claims 37 and 47, Pietquin in view of Toklu teaches the system of claim 31, wherein to determine a motion of the tracked object the processor is further configured to: apply a pattern recognition test to the first region and one or more other regions of in the video stream;  and compute a probability that a motion pattern associated with the pattern recognition test occurred during a time window that includes the first video frame and the one or more other video frames. (pg.14-15 lines 12-30) Pietquin (claim 1, Toklu)
In regards to claims 38 and 48, Pietquin in view of Toklu teaches the system of claim 31, wherein to determine a motion of the tracked object the processor is further configured to detect a motion pattern of the tracked object based on the classification of the first region and one or more inputs from an operating system (fig. 1 (input to OS 2) and fig. 5 (3 and 4) pg 19 last para Pietquin.). 
In regards to claims 39 and 49, Pietquin in view of Toklu teaches the system of claim 31, wherein to determine a motion of the tracked object the processor is further configured to detect a motion pattern of the tracked object based on the classification of the first region and one or more inputs from an application (fig. 1 (input to OS 2) and fig. 5 (3 and 4) pg 19 last para. Pietquin) (fig. 1 step 100-step 180) (fig. 2 and 3 (510 and 590 histogram) (col. 5-6, lines 44-3) Toklu
In regards to claims 40 Pietquin in view of Toklu teaches the system of claim 31, wherein the processor is further configured to execute a command associated with the determined motion of the tracked object. (fig. 1 (input to OS 2) and fig. 2 hand motion input pg 19. Pietquin).  

Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive. Examiner notes it appears claim 50 amendments were inadvertently left off.  
Applicant contends:

    PNG
    media_image5.png
    295
    730
    media_image5.png
    Greyscale

Examiner respectfully disagrees. MPEP 2111 states, CLAIMS MUST BE GIVEN THEIR BROADEST REASONABLE INTERPRETATION IN LIGHT OF THE SPECIFICATION During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard:
The Patent and Trademark Office (“PTO”) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art.” In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must “conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.” 37 CFR 1.75(d)(1).
See also In re Suitco Surface, Inc., 603 F.3d 1255, 1259, 94 USPQ2d 1640, 1643 (Fed. Cir. 2010); In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. In contrast, an examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Thus, the Office does not interpret claims in the same manner as the courts. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1321-22 (Fed. Cir. 1989).
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Examiner notes Applicant’s specification states:
[0018] In accordance with this aspect of the invention, the frames of the video stream are partitioned into two or more regions of interest.  For each region of interest, a statistical analysis of the pixels in the region of interest is performed.  For example, the statistical analysis may comprise generating a histogram for each of one or more functions defined on the pixels of the region of interest.  The function may be, for example, an intensity of any one of the colors red, green, or blue of the pixels, or any one of the hue, saturation or luminance of the pixels.  The histograms may be histograms of a single variable or may be multivariable histograms, in which the frequency of n-tuples of pixel properties is tallied.  The statistical analysis may also comprise calculating values of statistical parameters such as an average, mode, standard deviation, or variance of any one or more of the histograms.  The results of the statistical analysis of region of interest are used to classify the region according to the probability that the region contains at least a portion of the object being detected.  For each frame analyzed, a "region of interest (RI) frame" is generated which is a representation of the classifications of the regions of interest of the frame.

[0033] The probability that a region of interest contains at least a portion of the object to be tracked may be obtained in a method comprising: [0034] (a) for each of one or more regions of interest in each frame in the video stream, calculating a statistical analysis of the pixels in the region of interest; [0035] (b) calculating a discrete classification of the region of interest in a calculation involving the statistical analysis of the region of interest in one or more previous frames of the video stream.

[0036] The statistical analysis may comprise generating a histogram for each of one or more functions defined on pixels of the region of interest.  One or more of the functions may be selected from the group comprising: [0037] (a) an intensity of any one of the colors red, green, or blue of the pixels; and [0038] (b) any one of a hue, saturation or luminance of the pixels.


Pietquin teaches:

    PNG
    media_image6.png
    284
    690
    media_image6.png
    Greyscale

The classification in the current application is “the classification of the region of interest is determined in a method involving the statistical analysis of the region of interest in the current frame and the statistical analysis of the region of interest in one or more previous frames of the video stream.” [0115] APP. Likewise, Pietquin uses histogram (which is a statistical feature and follows them with a distance).
Petquin states in pg. 10, lines 19-30. 

    PNG
    media_image7.png
    297
    665
    media_image7.png
    Greyscale

Qian teaches, one embodiment of the invention is a method and apparatus for tracking objects in video images.  The method involves developing a color histogram of region in a first image, which includes the object, establishing a reference histogram.  The next frame of the video input is received and candidate regions are identified.  Color histograms for the candidate regions are compared to the reference histogram and used to locate and identify the object being tracked.Motion analysis provides correction of object location for the current frame and provides a prediction for the next frame.  The predication can be used to more accurately identify candidate regions.  
Examiner notes it would have been well within the purview of one of ordinary skill in the art to modify the teachings object tracking of Pietquin to use a means of predictable comparison as taught by Qain in order to provide a quick tracking techniques.
Examiner understands in Pietquin a probability is the histogram see fig. 4 PH1 similar to Applicant’s calculations of [0018, 0033, 0036] PG PUB.

    PNG
    media_image3.png
    905
    654
    media_image3.png
    Greyscale

With respect to claim 50, Pietquin and Qian, Pietquin fails to expressly teach comparing histograms. Qian cures these deficiencies but expressly comparing histograms (col. 1-2, lines 63-10).  Pietquin teaches calculating the histogram in the first frame (top of page 16 see fig. 4 PH1 this probability (histogram) must be calculated otherwise the change can’t be determined. 
With respect to claims 31-49, see Pietguin above. Furthermore, Toklu teaches a method for tracking a video object in a time-ordered sequence of image frames, comprises the steps of (a) identifying the object to be tracked in a first frame and determining its shape in the first frame; (b) selecting another frame, referred to as the last frame and identifying the shape of the object in the last frame; (c) selecting a number of intermediate frames between the first and last frames; (d) automatically identifying the shape of the object in the intermediate frames; and (e) interpolating between all of the frames in the sequence so as to determine the trajectory of the object in all of the frames. (abstract). Toklu uses histograms to determine probability of an object for “classifying” (see col. 4, lines 47-57) (fig. 3 and fig. 6) and comparing frames (col. ,7 lines 43-58). 
It would have been obvious to one of ordinary skill in the art to modify the teachings of Pietquin to further include compare the classification of the first region with a classification of another region of another video frame in the video stream; and based on the comparison of the classification of the first region and the classification of another region of another video frame in the video stream, wherein the classification of the another region is computed based on a probability of a presence of the tracked object within the another region determine a motion of the tracked object as taught by Toklu in order track objects and check the validity of a template based tracking results (col. 4, lines 18-45).

Allowable Subject Matter
Claims 33 and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694